Citation Nr: 0509084	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to nicotine dependence. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1959 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
COPD due to in-service use of tobacco products and as 
secondary to nicotine dependence.

In January 2004, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Board notes that the veteran indicated receiving 
treatment for pneumonia in 1988 from Saranac Lake General 
Hospital.  He also stated he received treatment from the Fort 
Hamilton VA Hospital from 1986-1987.  These medical records 
are not included in the veteran's case file.  The Board 
concludes that these medical records will be helpful in 
making a determination in this case.

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, who treated him for respiratory or 
cardiopulmonary illness.  This should 
specifically include any records of the 
veteran's treatment from Saranac Lake 
General Hospital in 1988 and Fort 
Hamilton VA Hospital from 1986-1987.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the RO 
should inform the veteran and his 
representative in writing, and request 
them to provide such evidence.

2.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




